      Case 3:19-cv-00394-CWR-LRA Document 48 Filed 08/14/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

RAYMOND JAMES & ASSOCIATES,                                                       PLAINTIFFS
INC., ET AL.

V.                                                      CAUSE NO. 3:19-CV-394-CWR-LRA

RALPH H. BARLOW, ET AL.                                                         DEFENDANTS

                                           ORDER

        The Court requests supplemental briefs, from each side, that address the following

questions:

              1. Who drafted the agreement to arbitrate?

              2. Did any of the defendants seek to negotiate, or in fact successfully
                 amend, any term in the agreement to arbitrate?

              3. What weight, if any, should the Court place on the plaintiffs’ choice to
                 not request an explained decision on the statute of limitations issue?

              4. To what degree did Judge Weill’s summary judgment opinion in Baker
                 deviate from the proposed opinion plaintiffs’ counsel sent to his
                 chambers? Is it correct that (a) our arbitration was pending when
                 Baker was decided, and (b) our arbitration is being litigated by the
                 same plaintiffs’ counsel who drafted the proposed opinion in Baker?

              5. Why was Baker not resolved in arbitration?

Supplemental briefs of no more than 10 pages shall be filed electronically on August 23, 2019.

No response briefs will be considered.

       SO ORDERED, this the 14th day of August, 2019.

                                            s/ Carlton W. Reeves
                                            UNITED STATES DISTRICT JUDGE
